Citation Nr: 0312678	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

 Entitlement to a higher initial rating for service-connected 
subluxation of C3-C4, C4-C5 with post traumatic degenerative 
changes of the cervical spine at C2-C7, currently evaluated 
as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 1998.  This matter was 
originally on appeal from a February 1994 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Houston, Texas.


REMAND

In correspondence dated in October 2002, the RO informed the 
veteran that he had filed a timely Notice of Disagreement 
with the RO's denial of service connection for compression 
fracture at C5.  The RO construed the January 1995 
Substantive Appeal of the claim for a higher initial rating 
for subluxation of C3-C4 and C4-C5 as a Notice of 
Disagreement with the denial of service connection for the 
compression fracture at C5 as well.  The RO further informed 
the veteran that this issue was addressed in the April 1998 
Supplemental Statement of the Case; however, the veteran did 
not file a Substantive Appeal on this issue.  The RO asked 
the veteran to declare his intent in regards to a Substantive 
Appeal on the issue of service connection for compression 
fracture at C5.  The veteran did not respond to the RO.  

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The Board acknowledges that the October 2002 
Supplemental Statement of the Case issued by a Decision 
Review Officer provided the veteran with general notice of 
the regulations on the VCAA and the statutory authority was 
cited.  VA, however, is required to also provide the veteran 
with specific notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the veteran with respect to the information 
and evidence necessary to substantiate his claim for VA 
benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reveals that the veteran has not been 
provided with specific notice of the division of 
responsibilities between VA and the veteran under the VCAA as 
it relates to him.  Such notification must generally be 
provided by the RO.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 
1, 2003).  Thereafter, the RO should readjudicate the claims 
with consideration of all the evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must provide the veteran with 
specific notice of the division of 
responsibilities between VA and the 
veteran under the VCAA, with respect to 
the information and evidence necessary to 
substantiate his claims for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

2.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should readjudicate 
the claim(s) on appeal.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to ensure due process and 
readjudication of the claims.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




